Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner notes there is not enough time under the AFCP 2.0 Program to consider the amendments. Examiner notes the proposed amendments appear to overcome the art as applied particularly with respect to Chan and the automatic function of Chan. However, Chaudhri (2015/0347007) appears more relevant as there is an ability to enter text without an automatic nature. For example (fig. 5a) “Producti” is typed at 510 [173-175] if the user wants the abbreviation “Producti” (510) the user would press 514A, however, if the user wanted “Production” the user could continue to enter the letters and press the space bar after they typed in the word [175-184] (fig. 5a-5g). 
Examiner understands there are difference between Chuadhri and the current application but the ability enter blindly are not currently claimed. 


/GRANT SITTA/Primary Examiner, Art Unit 2694